Citation Nr: 0004504	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for claimed meralgia 
paresthetica.  




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel








INTRODUCTION

The veteran served on active duty in the U.S. Coast Guard 
from July 1956 to July 1960.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
RO.  

The Board remanded the case in September 1999 for additional 
development.  



REMAND

In a November 1996 written statement, the veteran indicated 
that VA physicians had treated him in October 1996 at a VA 
medical facility in Waco, Texas.  

A March 1997 VA record noted that, due to the veteran's move, 
his claims folder had been permanently transferred from the 
RO office in Waco, Texas to the RO office in Buffalo, New 
York.  

The record also included an April 1997 request for medical 
information from the RO in Buffalo, New York to the RO in 
Waco, Texas.  The response from the Waco, Texas RO noted that 
the veteran's claims folder had been transferred to the 
Buffalo, New York RO in March 1997.  The Board observes that 
VA medical records regarding the veteran have not been 
requested from the VA Medical Center in Waco, Texas.  Rather, 
the veteran's records were requested from the RO office in 
Waco, Texas.  

In May and October 1998 written statements, the veteran 
requested that the RO refer to 1996 "visits and 
consultations at the VA clinic" in Waco, Texas.  
Additionally, the veteran indicated that the February 1997 
rating decision by the RO did not consider this VA medical 
evidence.  The veteran also indicated that he was receiving 
treatment from a VA hospital in Syracuse, New York.  The 
Board observes that these records are not associated with the 
claims folder.  

Therefore, as the record indicates that all relevant VA 
medical records have not been associated with the claims 
folder, the Board finds that the veteran's claim must be 
remanded for further development.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran is advised that he must submit medical 
evidence to establish a nexus between an in-service injury or 
disease and the current disabilities claimed.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Additionally, the Board observes that the veteran's service 
medical records indicate some in-service treatment for 
symptoms such as clumsiness, tiredness, leg numbness and 
muscle soreness.  The record also contains more recent 
treatment for symptoms of fatigue, muscle tingling and muscle 
numbness and indicates current diagnoses of meralgia 
paresthetica, chronic fatigue and right thigh prickliness.  
An August 1995 private medical report noted that the veteran 
has had these symptoms "for quite a long time."  Therefore, 
as the veteran contends that he has had these symptoms since 
service, he is advised that he must, alternatively, submit 
medical evidence to establish a nexus between his present 
disability and the claimed postservice continuity of 
symptomatology.  See Hodges v. West, No. 98-1275 (U.S. Vet. 
App. Jan. 12, 2000); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997); 38 C.F.R. § 3.303(b) (1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should obtain copies of all 
pertinent VA treatment records, to 
include records of treatment at VA 
medical facilities in Waco, Texas and 
Syracuse, New York, which have not been 
previously secured.  

2.  The RO should also take appropriate 
steps to instruct the veteran that he 
should submit all medical evidence which 
tends to support his assertion that he 
has meralgia paresthetica due to in-
service disease or injury.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  If the issue 
remains denied, the veteran should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

